dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-03-360-CV





MACKY GENE HODGES, INDEPENDENT

CO-EXECUTOR OF THE ESTATE OF MAXIE

ESTELLE SHORT WATSON	APPELLANT





V.



JOE H. MORGAN, INDIVIDUALLY	APPELLEE





----------

FROM PROBATE COURT NO. 2 OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered appellant’s “Motion To Dismiss Appeal.”  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue. 





PER CURIAM	





PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.



DELIVERED: JANUARY 22, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.